Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered November 5, 2001, which denied plaintiff’s motion for a Yellowstone injunction, granted the cross motion of defendant for summary judgment dismissing the complaint and for summary judgment on its counterclaim, and directed an assessment of attorney fees, unanimously modified, on the law, to declare that defendant validly imposed the disputed assessment and that plaintiff’s failure to pay the assessment constituted a default under the terms of the proprietary lease, and otherwise affirmed, without costs.
Summary judgment was properly granted in defendant’s favor. Applying the plain meaning of the words and phrases used in the proprietary lease and corporate bylaws, as we must (see e.g. Singer Studio Corp. v Farhi, 183 AD2d 480, 481), we conclude, as did the motion court, that the disputed assessment was authorized and in all respects represented a valid exercise of the business judgment of defendant’s board of directors (see e.g. Allen v Murray House Owners Corp., 174 AD2d 400, 404, lv denied 78 NY2d 860). As a matter of law, plaintiff, as a sponsor and owner of more than three units in the subject building, was not entitled to a Real Property Tax Law § 467-a refund to offset the assessment amount. The attorney fee award was properly directed. We have considered plaintiffs remaining arguments and find them unavailing. We modify only to declare in defendant’s favor (see Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Concur — Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.